Order unanimously reversed on the law and facts, without costs, and motion denied. Memorandum: In our view the application to serve a notice of claim was not made within a reasonable time after plaintiff’s recovery from the disability relied on as her excuse for failure to serve the notice within the time prescribed by section 50-e of the General Municipal Law. (See Russell v. Board of Educ. of Union Free School, Dist. *650No. 2, Town of Geddes, 274 App. Div. 841; Matter of Ruskin v. City of New York, 271 App. Div. 934; Matter of Fabiani v. Town of North Hempstead, 272 App. Div. 1016). (Appeal from order of Cattaraugus Trial Term granting motion to file notice of claim.) Present —■ Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ.